In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0882V
                                   Filed: November 10, 2016
                                          Unpublished

****************************
KAREN GARRETT,                          *
                                        *
                     Petitioner,        *       Ruling on Entitlement; Concession;
                                        *       Influenza (“Flu”) Vaccine; Shoulder
v.                                      *       Injury Related to Vaccine Administration
                                        *       (“SIRVA”); Special Processing Unit
SECRETARY OF HEALTH                     *       (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                     Respondent.        *
                                        *
****************************
Michael G. McLaren, Black, McLaren, et al., Memphis, TN, for petitioner.
Adriana R. Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On July 25, 2016, Karen Garrett (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that she suffered a shoulder
injury as a result of an influenza (“flu”) vaccination received on September 25, 2015.
Pet. at 1. The case was assigned to the Special Processing Unit (“SPU”) of the Office
of Special Masters.

       On November 10, 2016, respondent filed a Rule 4(c) Report in which she
concedes that petitioner is entitled to compensation in this case. Rule 4(c) Rep. at 1.
Specifically, respondent stated that the evidence establishes that petitioner’s injury is
consistent with a shoulder injury related to vaccine administration (“SIRVA”). Id. at 4.
Additionally, respondent stated that all statutory and jurisdictional requirements have

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
been met, including having suffered the condition for more than six months. Id. Thus,
respondent concludes that entitlement to compensation is appropriate under the terms
of the Vaccine Act. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master




                                          2